ON MOTION POR REHEARING.
Thompson, J.
— The motion for rehearing which, has been filed in this case is not authorized by any existing rule of the court. It merely proceeds on the ground that the court, in weighing the evidence, has decided the cause erroneously, and upon that assumption it asks-for a rehearing. This court has, however, always been ready to waive its rule and to grant a rehearing in any case where it has become satisfied that it has committed a mistake, and it has always been glad when counsel would point out its mistakes. The conclusion of the-oral argument in this cause left me with the distinct-impression, that the device of the spur, as adopted and usod by the defendant corporation and its predecessors-as a trademark, was adopted, devised and used with the purpose of pirating the trademark of the plaintiff; but. I had serious doubts whether the defendant’strademark, in the modified form in which it was used at the-commencement of this action, had sufficient resem*33blance to the trademark of the plaintiff to deceive even the incautious and unwary among the retail purchasers of this species of goods. With both of these questions in mind, I have examined this record with great care, reading every line of it, and especially making examinations of those portions to which our attention has been invited on the part of the defendant. These examinations have confirmed the impression which I acquired at the argument, that the defendant’s trademark of the spur has been adopted and used with the design of obtaining advantage from the reputation of the goods sold by the plaintiff under its trademark of the horseshoe. Upon this question I have no doubt at all. To my mind the stress of the case, if there is any, lies in the question whether the design of the spur, as at present used by the defendant, referred to in the opinion of the court as tag B, is of such a nature as to deceive even the incautious and unwary among the retail purchasers of chewing tobacco. Isay the incautious and unwary, because I am of the opinion that, where a tradesman has adopted a trademark with the deliberate purpose of deceiving and infringing the trademark of another, and deriving profit from the reputation of the goods of that other, it is sufficient, if the similitude between his trademark and the trademark of that other is sufficient to deceive the incautious and unwary and that it is not necessary, to entitle the other party to injunctive relief, that the resemblance should be so close as to deceive purchasers exercising ordinary care and prudence. The plain reason is that many persons are incautious and unwary; and, hence, equity will not permit one tradesman fraudulently to adopt such a device as will enable him to abstract a portion of the trade of another by diverting • to himself the incautious and unwary among the customers of that other. This was the *34ground on which this court proceeded in the decision of the case of Sanders v. Jacob, 20 Mo. App. 96. In that case the plaintiff had devised a sign to designate his business of a dentist the words “New York Dental Rooms,” and the defendant, with the purpose of deflecting from the plaintiff some of his trade, opened a dental establishment near that of the plaintiff under the name and sign of the “Newark Dental Rooms.” Here it was obvious that, there was, no such similitude between the two trade names, as would deceive careful and prudent people. It was equally obvious that there was such a similitude as would deceive the incautious and unwary, and there was evidence that such persons had been deceived. We, therefore, held it a case in which the defendant .ought to be enjoined from the use of the word “Newark” in connection with his dental rooms. So in this case, while the evidence for the defendant, upon the general question of the probability of the defendant’s spur tag, as at present used upon its tobacco, deceiving purchasers, preponderates over the evidence of the plaintiff, yet the evidence of the plaintiff, delivered by the mouth of expert and credible witnessess, is to the effect that the defendant’s device has a tendency to deceive retail purchasers; and the plaintiff has further adduced evidence, which we are not at liberty to disregard, that 'in some cases it has had that effect. As there has been, in my opinion, a plain attempt on the part of the defendant to infringe the trademark of the plaintiff, I do not think that they are in such a position as to require us to say, in the face of this evidence, that their attempt has not been successful, and is not likely to be successful. Besides, it is to be borne in mind that the evidence adduced by them, except that which belongs to the domain of opinion evidence, is of a negative character. It consists of the testimony of dealers in various places, that they have *35known of sales of both brands of tobacco, and have not' known of customers being deceived by the similitude of the two trademarks. Such evidence might be multiplied almost indefinitely, and yet it would have only a persuasive effect in rebutting distinct evidence to the effect that purchasers had been so deceived in other places and under other circumstances. If I could bring my mind to the conclusion that the defendant’s trademark had been innocently adopted, I should not be prepared to say that there is a sufficient similitude, or upon the evidence a sufficient probability of confusion, between the plaintiff’s trademark and that of the defendant, to warrant injunctive relief.
We are further asked to transfer this cause to the supreme court, on the ground that there is an amount in controversy in excess of the pecuniary limit of our jurisdiction. We could not stultify ourselves by making such an order now, after hearing and deciding the cause on its merits, unless plainly convinced by some new suggestions that we were wrong in taking jurisdiction in the‘first instance. The only suggestion supporting this contention is that there is evidence in the record on the part of the defendant that it and its predecessors have expended far more than $2,500, the pecuniary limit of the jurisdiction of this court, in advertising its brand of tobacco, known as the spur tobacco. One member of the defendant corporation testified that, if he had the money that had been expended., he would be willing to retire from the tobacco business, and another testified to the belief that the amount so expended was more than $10,000; but neither of them could give even an approximate amount. Assuming that it was more than $10,000, yet that fact does not furnish any ground for.ousting the jurisdiction of this court. Our decree does not prohibit the defendant from advertising its brand known as the *36spur tobacco. It merely prohibits it from advertising it by a device in the similitude of the device adopted by the plaintiff in advertising its horseshoe brand. Moreover, it expressly leaves it at liberty to use the device referred to in the opinion as tag 0, the same being substantially the device which it, on the last conference with the plaintiff, agreed to adopt, as we find from the evidence, but which it failed to adopt. Our decree does not, therefore, suppress the defendant's trademark at all, nor confiscate the property which it has in it, nor deprive it of the fruits of the moneys it has expended in advertising the brand designated by it; but it merely requires it to make such a change in its device, as will not deceive customers into the belief that its tobacco is the brand known as the horseshoe brand of the plaintiff, and it leaves it at liberty to adopt, in designating its brand of goods, the device which it proposed to the plaintiff to adopt.
The motion for rehearing, and the motion to transfer the cause to the supreme court for want of jurisdiction, are both overruled.
Judge Rombauer concurs. Judge Biggs does not participate in the decision of these motions.